Citation Nr: 1341708	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  09-18 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to a left total knee arthroplasty. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from September 1951 to June 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of September 2008, which denied entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to a left total knee arthroplasty.  

In a decision dated in August 2011, the Board denied the appeal as to that issue.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2013 memorandum decision, the Court vacated the August 2011 Board decision, and remanded the matter to the Board for further proceedings.  The Board, in turn, remanded the matter for additional development as directed in July 2013.

As noted in the prior Board remand, the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for degenerative joint disease of the right knee, status post total right knee arthroplasty in April 2009, including as secondary to disability resulting from left total knee arthroplasty, has been raised by the record, but the available record does not indicate that it has been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over the claim, and it is again referred to the AOJ for appropriate action.  

While on remand, the claims file as available to the Appeals Management Center (AMC) was converted to a Virtual VA paperless claims processing system.  Any future consideration of this appellant's claims should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

Unfortunately, it is again necessary to remand this appeal, because the actions directed in the July 2013 Board remand were not substantially accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the veteran is entitled to substantial compliance with the Board's remand directives).  

First, the Board directed that efforts be made to obtain a report of an electromyogram reportedly performed in December 2008 or January 2009.  In correspondence dated in August 2013, the Veteran was informed that the Kansas City VAMC did not have a copy of the EMG and NCV studies of December 2008 or January 2009.  He was asked to "provide us with a copy or tell us where we can obtain the report.  If these records are in your possession, please send them to us.  If you know the location of the records, please tell us."   

In response, also in August 2013, the Veteran submitted a copy of one page of an EMG report dated January 19, 2009.  This page, although noting that the Veteran was "status post left knee replacement with some persistent medial left knee pain," did not include the results of the electrodiagnostic testing, which was noted to be for "evaluation of bilateral leg pain and numbness."  The referring doctor was identified as Dr. Ross, who was, at that time, the Veteran's VA primary care physician.  The page of the letter included the name and address of the physician, J. J. Sand, M.D., but VA did not attempt to obtain the records from Dr. Sand, or to obtain any additional information from the Veteran needed to obtain the records.  Instead, it was noted in the November 2013 SSOC that the requested records had been provided by the Veteran.  Thus, the Veteran, who has identified these records as relevant to his claim, has not been informed that the partial record submitted is incomplete.  The Veteran's annotation indicates that he may have been evaluated again in August 2013.  VA must attempt to obtain Dr. Sand's records of the Veteran's treatment and evaluations.  

The Veteran was also provided a VA examination in September 2013.  Unfortunately, the DBQ opinion request did not use the language directed by the Board in the remand, and, as a consequence, not all of the requested findings were obtained, including findings specifically directed by the Court.  In this regard, although the examiner addressed the lucency or hypolucency shown on some X-rays, he did not address the "Veteran's reported symptom that shaking his knee left to right sounded and felt like a box of rock inside," as had been directed, nor did he address the symptoms of pain or the Veteran's assertion that there was something in the knee that should not be there, reported at the time of the examination.  

In addition, the history noted in the September 2013 examination report is not entirely accurate.  The examiner indicated that records showed that in July 2008, the Veteran's pain was getting better and that subsequent complaints shifted to the right knee.  He indicated that there were no further complaints regarding the left knee, noting in particular a record dated in February 2009.  

The February 2009 record showed that the Veteran was there "ostensibly because of his left knee which he has complained bitterly of for the past 2 years.  In reality his left knee does not hurt him much now according to him.  His wife states that he complains of every little ache and pain and that she is not surprised that he still complains of it."  His right knee was his primary complaint at that time (he underwent a right knee arthroplasty in April 2009).  However, at that time, he also stated that the left knee still had some "numbness over it," pointing to the lateral portion of his knee.  The physician noted that he did "have some decreased sensation laterally which is consistent with his previous surgery."  Subsequent to that, there have been complaints concerning the left knee on occasion.  For example, in July 2010, the Veteran complained that he continued to hurt in both knees, and on examination, there was a "mild hypesthesia on the lateral aspect of the left leg, which has improved from the last time."  

The examiner, in September 2013, was asked whether it was at least as likely or not that the Veteran suffered additional disability including muscle spasms, cramping or swelling or neurological defects following left total knee replacement.  The examiner stated that "the current condition of the knee is less likely than not to represent worsening from pre-op condition."  The examiner explained that "comparison of pre-op and post-op notes shows evidence of degenerative arthritis and deformity, crepitus and limitation of motion that all resolved with joint replacement."  

However, the question for consideration, with respect to the "additional disability" aspect of the analysis, is not whether the Veteran's left knee function was overall improved by the knee replacement surgery, but whether there is "additional disability" which was not present prior to the surgery.  Although the Veteran had severe degenerative joint disease prior to the surgery, there is no evidence that he had the numbness or hypesthesia noted as recently as July 2010.  

The September 2013 VA examiner commented that the current examination showed "a replaced knee with expected range of motion, no instability and no acute process."  However, the examiner also noted functional impairment of less movement than normal, weakened movement, excess fatigability, and pain on movement in both knees (i.e., including the left knee).  Later in the report, the examiner identified the residuals of the Veteran's left knee replacement surgery in June 2007 as "intermediate degrees of residual weakness, pain or limitation of motion."  

The positive findings, as noted above, must be accepted unless the examiner provides a clear explanation as to why any such findings do not constitute "additional disability."  Further, because the findings suggest there may be additional disability, the elements of causation, negligence or other fault, and foreseeability should be addressed, to forestall future remands.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  After obtaining any needed authorizations or other information from the Veteran, request the records of the Veteran's treatment and/or evaluations by J. J. Sand, M.D., whose address is located in the electronic VBMS file, in a folder labeled "Correspondence," and dated August 22, 2013.  The records should specifically include the complete report of the January 19, 2009, evaluation, including electrodiagnostic studies, as well as any evaluation or test results involving the lower extremities dated in August 2013.  All efforts to obtain these records should be documented in the claims file.  

2.  After allowing sufficient time for additional records to be obtained, the file should be returned to the physician who conducted the September 2013 VA DBQ examination (if available; otherwise, another appropriate physician).  An additional examination should be scheduled if deemed necessary by the physician.  

The claims file, to include a copy of this REMAND, must be provided to the physician in conjunction with the examination and/or opinion, and it is essential that the physician provide a complete rationale for the opinion, including identification of the specific evidence upon which the opinion is based.  Due consideration must be given to the Veteran's lay evidence of his symptoms.  

The RO must ensure that the physician is provided with a copy of the pertinent remand instructions, as this second remand is necessitated, in part, because the prior examination request did not include all of the remand instructions related to the examination. 



The opinion should address the following:

Additional Disability:  Is it at least as likely as not (50 percent probability or higher) that the Veteran suffered any additional disability after the left total knee arthroplasty surgery in June 2007 and associated follow-up care?  For this purpose, "additional disability" means symptoms not present prior to the left knee arthroplasty, and not simply whether the overall function of the knee improved with the surgery.  

*  Consideration must be given to the positive findings of numbness or hypesthesia in the lateral knee, noted on several reports;

*  Address whether any other left lower extremity neurological symptoms noted in the records dated after post-surgical follow-up (in particular, if the January 2009 EMG results are obtained) are at least as likely as not additional disability resulting from the June 2007 surgery;

*  The Veteran's lay statements should be accepted, for the purpose of determining whether there is "additional disability," unless there are specific medical findings or principles which directly contradict a particular lay statement;

*  The opinion must address (as ordered by the Court) the Veteran's reported symptom that shaking his knee left to right sounded and felt like a "box of rock" inside, and his statement on the September 2013 examination that something was not right inside his knee, in the context of whether there is additional disability;  

*  The opinion should address whether the positive findings noted in the September 2013 examination report, in particular, functional impairment of less movement than normal, weakened movement, excess fatigability, and pain on movement in the left knee, and residuals of the Veteran's left knee replacement surgery noted to be "intermediate degrees of residual weakness, pain or limitation of motion," should at least as likely as not be accepted as "additional disability."   

Notwithstanding the above opinions concerning additional disability, solely for the purposes of the remaining questions, assume that any left knee symptoms or findings not present prior to the June 2007 left total knee arthroplasty, even if minor or subjective, constitute "additional disability."  

Causation:  For any additional disability found (or assumed) to be present, is it at least as likely as not (50 percent probability or higher) that such disability was caused by the surgery or post-surgical follow-up care (or lack thereof, if applicable)?

Fault and foreseeability:  For any additional disability, address whether it is at least as likely as not that any such additional disability was caused by negligence or other instance of VA fault, and whether the event (additional disability) was reasonably foreseeable.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 

3.  After completion of the above and any additional development deemed necessary, readjudicate the claim for compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following a left total knee arthroplasty performed in June 2007.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



